Citation Nr: 1527390	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-34 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to September 19991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the St. Petersburg, Florida, Department of Veterans' Affairs (VA) Regional Office (RO), which granted service connection for PTSD, and assigned a 50 percent rating, effective July 28, 2010.  The Veteran disagreed with the 50 percent rating, and the current appeal ensued.  The Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran's increased rating claim also includes a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to a rating in excess of 70 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

Throughout the appeals period, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control(such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  However, since the Board is only addressing one aspect of the Veteran's claim that the Board is granting in full, further discussion of the duty to notify and assist is not necessary.  


Initial Increased Rating-PTSD 

The Veteran asserts that his PTSD is more severe than currently rated.  He claimed that his symptomatology more nearly approximates that warranting a 70 percent rating or even higher rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204,208 (1994); but see Mauerhan v. Principi, 16 Vet.App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2014).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).  

When the appeal arises from an initial rating, such as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).   

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, for PTSD.  Under Diagnostic Code 9411, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling. 38 C.F.R. § 4.130

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The Board also notes that, under 38 C.F.R. § 4.130 , the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health illness and a 61-70 score indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51-60 score indicates moderate symptoms, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning; e.g., having few friends or having conflicts with peers or co-workers.  A GAF score of 41 to 50 reflects a serious level of impairment, e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting or serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job.  A GAF score of 31 to 40 reflects some impairment in reality testing or communication, e.g., speech is illogical at times, obscure or irrelevant, or major impairment in several areas such as work, school, family relations, judgment, thinking or mood, e.g., depressed man avoids friends, neglects family, and is unable to work.  See 38 C.F.R. § 4.130.  

After scrutinizing the evidence - which includes VA outpatient treatment records, and VA examination reports-the Board finds that the totality of the evidence supports the assignment of an initial increased rating of 70 percent for the Veteran's PTSD.  

In July 2010, the Veteran was seen at a VA mental health consultation.  At that time, he denied any prior history of psychiatric or substance abuse problems or treatment.  He related when he was deployed to Iraq, he had trouble with a neo-Nazi soldier that persecuted him for his Jewish background.  In addition to the normal dangers of the enemy, the Veteran wasn't sure that his own were watching his back.  He stated that after coming back from the war, he was much angrier, and he was not sure exactly why, expressing some difficulty talking about it.  At the time of the consultation, the Veteran was a tenured teacher in Naples, Florida, and his wife was a full-time college student.  He stated that he was home with his three children for the summer and liked to stay busy.  He practiced martial arts and the children also attended classes.  Mental status examination revealed the Veteran to be alert and oriented.  He was dressed in casual attire and had appropriate grooming and hygiene.  His speech was of normal rate and rhythm.  His language was intact.  Judgment was good and memory was intact.  No suicidal or violent ideation was reported.  He related problems primarily in the areas of hyperarousal, difficulty falling and staying asleep, irritability and outbursts of anger.  He had an exploratory attitude about his visit.  He did not seem interested in in pursuing therapy or medication at the time of the consultation.  The initial diagnosis was PTSD.  His global assessment of functioning (GAF) was stated to be 56.  

In September 2010, the Veteran completed a PTSD worksheet.  When questioned about his present feelings, the Veteran stated that he didn't like to go anywhere, he preferred to stay home with his children as much as possible.  He stated that his wife complained that he was not in touch with his emotions.  He avoided anything that had to do with his Army experiences.  He stated that he was very vigilant.  He stated that he had anger issues and that when people got to know him, they realized that he suppressed his anger and when it came out, it came out in strange ways.  He maintained that he did not have suicide thoughts, as he would never want to hurt his children.  However, he related that before he was married, he lived very recklessly.  He also stated that he had revenge fantasies, but he did not act on them.  He stated that priot to Iraq, he was close with his family.  After the war, he was not close with his father and became less close with his mother and sister.  

The Veteran underwent a VA psychiatric examination in February 2011.  The Veteran related that prior to service, he completed a 4 year degree in general studies with an emphasis in science.  He had been a wrestler in high school, and in college, he participated in intramural wrestling.  He was a member of a fraternity, and was socially active.  After service, he made no new friends.  He stated that he communicated with high school friends via the internet and avoided crowds.  He married, and stated that he had three children.  He related that he believed that his wife sometimes pushed his buttons and was argumentative, but he was never involved in physical assault.  He related that his job was stressful, as one of his students killed another student, and another student killed his parents.  He related that he was having financial difficulties and his house was in foreclosure.  He had low interest in sexual intimacy.  He had double locks on the doors and had surveillance mentality.  He had hypervigilance, outbursts of anger, and mild panic attacks, especially under stress.  Mental status examination revealed the Veteran to be clean, neatly groomed, and appropriately dressed.  His speech was unremarkable and he was cooperative with the examiner.  His affect was appropriate.  His mood was anxious and depressed.  He was intact to person, time, and place.  Judgment and insight were intact.  He had no delusions.  He related insomnia which varied, sometimes taking 3 to 4 hours to get to sleep.  The Veteran then slept 3 to 4 hours after getting to sleep.  His sleep was described as tiring and not refreshed.  He stated that noises startled him.  He avoided crowds and stated that he had panic symptoms in heavy traffic due to safety concerns.  He did not exhibit inappropriate behavior.  He had no homicidal or suicidal thoughts.  He was able to maintain minimal personal hygiene.  His diagnosis was PTSD.  

Social Security disability application dated in June 2011 indicated that the Veteran stated he began having changes in his illness in June 2011.  He related he had more frequent panic attacks and he had become more jumpy and depressed.  He also claimed to have developed a slight twitch in his eye.  He stated that he had become more reclusive and anti-social.  His wife completed a survey and it indicated that the Veteran had crafted his life so that he did not need to go places except for errands.  She stated that he had a short attention span.  His hobbies include reading blogs and watching mixed martial arts.  He only spent time with his wife and children and did not interact with his neighbors.  He was also noted to have issues with his mother and sister and also had marital problems.  His spouse stated that he was unable to assume an office persona.  He had a fear of crowds, he frantically paced, and talked to himself.  He had trouble sleeping.  Although the Veteran was requesting Social Security disability benefits based on his PTSD, he was not found eligible for benefits.  

The Veteran underwent VA psychiatric examination in October 2013.  At the time of the examination, the Veteran reported that his wife was in college full-time and he stayed at home and cared for their three children.  He stated that he quit his job in the middle of the year as a school teacher.  He also previously worked in the computer field and as a lab technician.  He was unemployed at the time of the examination.  He was diagnosed with PTSD and major depression, not otherwise specified.  His GAF was 60.  He was medicated for anxiety and sleep problems.  His symptoms included depressed mood, anxiety, and suspiciousness.  He was found capable to handle his own affairs.  The examiner stated that the Veteran's PTSD symptoms such as hypervigilance and irritability may negatively impact employment activity in a work setting that required much interaction with others.  However, PTSD symptoms would not prevent the Veteran from maintaining gainful employment in settings that did not require such interaction with others.  

VA outpatient treatment records show the Veteran was seen on an outpatient basis from August 2011 to January 2014.  This included psychosocial therapy and couples therapy with his wife.  His GAF during this period was between 50 and 52.  The Veteran had anxious mood, was somewhat angry, and dysphoric.  He exhibited no delusions, no suicidal or homicidal ideation, and his judgment and insight were good to fair.  His concentration and attention were good.  He expressed that he did not want to return to teaching.  He had sleep difficulties, sleeping about 4 hors per night.  He socially isolated himself.  He stated that he enjoyed cycling and exercising on the road.  He stated that he did not want to take psychotropic drugs.  He and his wife also participated in couples therapy during this period as they had significant relationship stress that was negatively impacting the Veteran's psychosocial functioning.  

Throughout the entire appeals period, and giving the Veteran the benefit of the doubt that his inability to interact with others and problems with anger have existed throughout the time frame on appeal, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; necessary to warrant the assignment of a higher (70 percent) rating during this period. 

During this period, the Veteran had GAF scores mainly between 50 and 56.  On his October 2013 VA examination, the Veteran did not express having many friends, and mostly isolated himself from others except for his children, problems that existed throughout the time frame on appeal.  He also had continuing problems with anger and slept generally 4 hours per night.  He took medication to help in this regard.  He also expressed that he was often irritable with his wife, but never was he physically abusive with her or others.  During the appellate period, the Veteran and his wife engaged in couple therapy.  Additionally, he expressed his desire not to return to teaching.  Based on these findings, while not all of the criteria for a 70 percent rating are shown, the Board finds that due to the extent of his desire to isolate and refrain from interacting with others, and his problems with anger, lack of sleep, and hypervigilance, which further compound his problems, the Board will give the Veteran the benefit of the doubt, and conclude that the Veteran meet the criteria for a 70 percent rating throughout the rating period.  

The Board recognizes that the failure to meet the enumerated criteria of 38 C.F.R. § 4.130 does not preclude the Veteran from receiving a higher disability rating. However, as discussed, the totality of the evidence does not rise to the level of a 70 percent rating.  




ORDER

An initial rating of 70 percent is granted for PTSD, subject to the law and regulations governing the payment of monetary benefits.    


REMAND

Further development is necessary in this case.  

Although the Veteran has not exhibited most of the criteria necessary for a rating in excess of 70 percent for PTSD, he has stated that his condition has recently worsened.  Moreover, with respect to the issue of entitlement to TDIU, at the time of the Veteran's most recent VA examination, the examiner concluded that PTSD would not prevent the Veteran from maintaining gainful employment in settings that did not require interaction with others, but did not specify what, if any, types of such settings/circumstances would be available to the Veteran.  At the time of his last examination in October 2013, the Veteran had chosen to forego any additional teaching positions, and there is also no indication that alternative past careers in the computer field and as a lab technician would afford the Veteran any such opportunity.  Thus, an examination should also be provided in order to determine the impact of the Veteran's PTSD and other service-connected bilateral knee disability on the Veteran's ability to secure and maintain substantially gainful employment.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD, to include an opinion as to whether he is unable to secure or follow a substantially gainful employment as a result of his service-connected PTSD and other service-connected bilateral knee disability.  The claims folder should be reviewed and that review should be indicated in the VA examination report.  The rationale for all opinions should be provided.  Specifically, the examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected PTSD and service-connected knee disability, without reference to any nonservice-connected disabilities, prevent the Veteran from securing or following substantially gainful employment.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

2.  Thereafter, readjudicate the claims for a rating in excess of 70 percent for PTSD and entitlement to TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


